MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Sep 25 2018, 10:27 am
regarded as precedent or cited before any                                   CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David Becsey                                             Curtis T. Hill, Jr.
Zeigler Cohen & Koch                                     Attorney General
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana



                                            IN THE
      COURT OF APPEALS OF INDIANA

Kim Townsend,                                            September 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1046
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Helen Marchal, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         49G15-1601-F6-734



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1046 | September 25, 2018              Page 1 of 4
[1]   Kim Townsend appeals her convictions for level 6 felony resisting law

      enforcement and level 6 felony operating a vehicle as a habitual traffic violator.

      Townsend contends that the trial court erred in excluding a video of her arrest

      by police officers after a car chase. Finding no error, we affirm.


[2]   Around 5:00 p.m. on January 6, 2016, a Marion County sheriff’s deputy saw

      Townsend make a turn in her vehicle without using a turn signal. The deputy

      “activated his emergency equipment to initiate a traffic stop on the vehicle.”

      Tr. Vol. 2 at 38. Townsend, who knew that her driving privileges were

      suspended, initially stopped her vehicle. But as the deputy approached her car,

      Townsend “sped off at a high rate of speed.” Id. at 39. The deputy pursued

      Townsend with his “lights and siren going[,]” and several other law

      enforcement vehicles joined the pursuit. Id. at 47. Townsend, who was driving

      “[e]rratic[ally,]” led the officers on a circuitous chase through city streets for

      approximately ten minutes until she stopped in an alley behind her residence.

      Id. at 44. As Townsend ran toward the back door, officers arrested her.


[3]   The State charged Townsend with level 6 felony resisting law enforcement

      (knowingly fleeing from a law enforcement officer after the officer, by visible or

      audible means, identified himself and ordered her to stop) and level 6 felony

      operating a vehicle as a habitual traffic violator (operating a motor vehicle while

      knowing that her driving privileges were suspended as a habitual traffic

      violator). Before trial, the State moved to exclude a surveillance video of

      Townsend’s arrest, contending that it was irrelevant to the charges and had “the

      danger of confusing the issues of the case and creating unfair prejudice.”

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1046 | September 25, 2018   Page 2 of 4
      Appellant’s App. Vol. 2 at 163. Townsend objected, arguing that the video

      showed that the force used to subdue her justified her concern for her safety and

      her failure to stop. The trial court remarked, “Well I can see the relevance if it

      was a resist by force or a battery on an officer[…]; I am not seeing the relevance

      that it has to operating as a habitual traffic violator and resist by fleeing.” Tr.

      Vol. 2 at 8. The court granted the State’s motion, and Townsend made an offer

      to prove during trial. The jury found her guilty as charged, and the court

      sentenced her to 545 days, all suspended except for time served.


[4]   On appeal, Townsend argues that the trial court committed reversible error in

      excluding the video, claiming that it violated her constitutional right to present

      a defense. The decision to admit or exclude evidence is a matter within the trial

      court’s sound discretion. Green v. State, 65 N.E.3d 620, 630 (Ind. Ct. App.

      2016), trans. denied (2017). “An abuse of discretion occurs where the trial

      court’s decision is clearly against the logic and effect of the facts and

      circumstances of the case or misinterprets the law.” Id. “We afford an

      evidentiary decision great deference upon appeal and reverse only when a

      manifest abuse of discretion denies the defendant a fair trial.” Id.


[5]   “While a defendant has a constitutional right to present a defense, this right is

      not absolute.” James v. State, 96 N.E.3d 615, 618 (Ind. Ct. App. 2018), trans.

      denied. “In the exercise of this right, the accused, as is required of the State,

      must comply with established rules of procedure and evidence designed to

      assure both fairness and reliability in the ascertainment of guilt and innocence.”

      Id. (quoting Roach v. State, 695 N.E.2d 934, 939 (Ind. 1998) (quoting Chambers v.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1046 | September 25, 2018   Page 3 of 4
      Mississippi, 410 U.S. 284, 302 (1973)). “One such rule requires that the evidence

      presented by the parties be relevant.” Id. “Evidence is relevant if: (a) it has any

      tendency to make a fact more or less probable than it would be without the

      evidence; and (b) the fact is of consequence in determining the action.” Ind.

      Evidence Rule 401. “Irrelevant evidence is not admissible.” Ind. Evidence

      Rule 402.


[6]   Townsend argues that “[t]he charge of fleeing placed into issue [her] state of

      mind” and that “[n]ot allowing her to play the video of her arrest for the jury

      tipped the scales of justice unfairly in favor of the State.” Appellant’s Br. at 9.

      Townsend cites no authority for the proposition that concern for one’s safety is

      a valid defense to the crime of resisting law enforcement by fleeing. Moreover,

      as the State points out, the crime was completed before Townsend’s arrest

      occurred. In sum, the video of Townsend’s arrest was irrelevant, and the trial

      court did not abuse its discretion in excluding it. Therefore, we affirm.


[7]   Affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1046 | September 25, 2018   Page 4 of 4